As filed with the Securities and Exchange Commission on August 23 , 2013 Registration No. 333-190051 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Virginia 1-6383 54-0850433 (State of Incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 333 E. Franklin Street Richmond, Virginia 23219 (804) 887-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Andrew C. Carington 333 E. Franklin Street Richmond, Virginia 23219 (804) 887-5000 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Philip Richter John E. Sorkin Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza
